Felton, C. J.
On a final hearing in an adoption case, where the court rendered a general judgment denying the petition for adoption without specifying his reasons therefor, the fact that the court stated orally before entering the judgment that his reason for denying the adoption was that the mother of the child had withdrawn her consent, cannot be considered as a part of the judgment under the repeated rulings of the Supreme Court and this court, and since the general judgment rendered was authorized by the evidence on the merits of the case, it must be affirmed. Southeastern Air Services v. Edwards, 74 Ga. App. 582 (2) (40 S. E. 2d 572); Hillcrest Memorial Park v. Heath, 85 Ga. App. 441 (69 S. E. 2d 643).

Judgment affirmed.


Quillian and Nichols, JJ., concur.